DETAILED ACTION
This office action is in response to preliminary amendments filed on 12/12/2019. Claims 1-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2020 and 03/12/21 were filed after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of U.S. Patent No. 11133767. Although the claims at issue are not identical, they are not patentably distinct from each other because “An electric machine controller for controlling pulsing of an electric machine onboard a vehicle, the electric machine controller arranged to: ascertain a quantity proportional to or a function of the electric machine rotational speed; ascertain a torque request; obtain a frequency from a table by indexing 
Claims 15-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-22 of U.S. Patent No. 11133767. Although the claims at issue are not identical, they are not patentably distinct from each other because “A method of pulse controlling an electric machine used to propel a vehicle by pulsing the electric machine at a frequency obtained from a table that is indexed using a combination of a speed value and a requested torque.”
Claims 23-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 25-29 of U.S. Patent No. 11133767. Although the claims at issue are not identical, they are not patentably distinct from each other because “An apparatus comprising an electric machine and a pulse controller arranged to controlpulsed operation of the electric machine by pulsing the electric machine at a frequency obtained from a table that is indexed based on a combination of a speed value and a requested torque”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 14-15, 20-23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa US 20160226409 A1 (Hereinafter “Ogawa”).
Claim 1, Ogawa teaches an electric machine controller (Fig. 1, 103 & Fig. 2) for controlling pulsing of an electric machine (Fig. 1, 101) onboard a vehicle, the electric machine controller arranged to: 
ascertain a quantity proportional to or a function of the electric machine rotational speed (Fig. 2, Motor Revolution Speed); 
ascertain a torque request (Fig. 2, Torque Command); 
obtain a frequency (Fig. 2, Torque Correction Amount) from a table by indexing the table using the quantity proportional to or a function of the electric machine rotational speed and the torque request ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map); and 
control pulsed operation of the electric machine by pulsing the electric machine on and off using the frequency obtained from the table ([0038] The PWM modulator 207 calculates a gate drive signal from the three-phase voltage command calculated by the current controller 206.  In this case, the gate drive signal is calculated by comparing the three-phase voltage command with a triangular wave carrier. [0039] The carrier frequency corrected by the carrier frequency correction amount calculated by the below-described carrier frequency correction amount calculation unit 208 is used as the frequency (carrier frequency) of the triangular wave carrier.  The correction of the carrier frequency is performed, for example, by subtracting the carrier frequency correction amount from the carrier frequency taken as a base).
Claim 5, Ogawa teaches the electric machine controller of claim 1, wherein the table is indexed by a range of values derived from rotation speeds of the electric machine along one axis and a range of torque request along a second axis ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 6, Ogawa teaches the electric machine controller of claim 1, wherein the table includes multiple entries that are each indexed by a vehicle speed and a torque request, each of the entries in the table defining at least one frequency ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 14, Ogawa teaches the electric machine of claim 1, wherein frequency entries in the table are defined using empirical or modeled data ([0043]).
Regarding Claim 15, Ogawa teaches a method of pulse controlling an electric machine (Fig. 1, 101) used to propel a vehicle by pulsing the electric machine at a frequency (Fig. 2, Torque Correction Amount) obtained from a table that is indexed using a combination of a speed value and a requested torque ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The 
Regarding Claim 20, Ogawa teaches the method of claim 15, further comprising pulsing the electric machine at multiple frequencies obtained from the table that is indexed using the combination of the speed value and the requested torque ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 21, Ogawa teaches the method of claim 15, further comprising pulsing the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as the speed value and/or the requested torque charges during driving of the vehicle ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 22, Ogawa teaches the method of claim 15, wherein the speed value is derived from one of the following:
(a) a speed of the vehicle; 
(b) a rotational speed of the electric motor (Fig. 2, Motor Revolution Speed); 

Regarding Claim 23, Ogawa teaches an apparatus (Fig. 1, 103 & Fig. 2) comprising an electric machine (Fig. 1, 101) and a pulse controller (Fig. 2, 207) arranged to control pulse operation of the electric machine by pulsing the electric machine at a frequency obtained from a table that is indexed based on a combination of a speed value and a requested torque ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 27, Ogawa teaches the apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine using multiple frequencies obtained by indexing the table using the combination of the speed value and the requested torque ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 28, Ogawa teaches the apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as:
(a) the speed value changes; 
(b) the requested torque charges; 

Regarding Claim 29, Ogawa teaches the apparatus of claim 23, wherein the speed value is derived from one of the following:
(a) a speed of the vehicle; 
(b) a rotational speed of the electric motor (Fig. 2, Motor Revolution Speed); or 
(c) a combination of (a) and (b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Kawamura US 20140217940 A1 (Hereinafter “Kawamura”).
Regarding Claim 2, Ogawa teaches the electric machine of claim 1,
Ogawa does not expressly disclose wherein the quantity proportional to or a function of the electric machine rotational speed is a vehicle speed.
However, Kawamura teaches wherein the quantity proportional to or a function of the electric machine rotational speed is a vehicle speed (Kawamura Figs. 3-4, V).

Regarding Claim 3, Ogawa teaches the electric machine of claim 1,
Ogawa does not expressly disclose wherein the table is indexed by a range of vehicle speeds along one axis and a range of torque request along a second axis.
However, Kawamura teaches wherein the table is indexed by a range of vehicle speeds along one axis and a range of torque request along a second axis (Kawamura [0054], The calculating section 35 calculates an electric current command value Iq** for motor torque corresponding to the target assist force.  Therefore, the calculating section 35 has a calculation 
map 50 representing the relationship among steering torque .tau., vehicle speed V, and electric current command value Iq**).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the table is indexed by a range of vehicle speeds along one axis and a range of torque request along a second axis as taught by Kawamura as the index used in the control system of Ogawa, to produce an output that is used as in determining the pwm based on vehicle speed.
Regarding Claim 4, Ogawa teaches the electric machine of claim 1,
Ogawa does not expressly disclose wherein the table is indexed by a range of values derived from vehicle speeds along one axis and a range of torque request along a second axis..

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the table is indexed by a range of values derived from vehicle speeds along one axis and a range of torque request along a second axis.as taught by Kawamura as the index used in the control system of Ogawa, to produce an output that is used as in determining the pwm based on vehicle speed.

Claims 7, 11, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Wang et al. US 20180154786 A1 (Hereinafter “Wang”).
Regarding Claim 7, Ogawa teaches the electric machine controller of claim 6, 
Ogawa does not expressly disclose wherein the at least one frequency is a base frequency and one or more dither frequencies is/are added to the base frequency.
However, Wang teaches wherein the at least one frequency is a base frequency and one or more dither frequencies is/are added to the base frequency (Wang [0006] A method of controlling a vehicle powertrain electric machine includes dithering by a controller about a base frequency a pulse width modulated (PWM) signal within a frequency range that is based on a rotational speed of the electric machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the at least one frequency is a base 
vibrations of the powertrain of the vehicle.
Regarding Claim 11, Ogawa teaches the electric machine of claim 1,
Ogawa does not expressly disclose wherein the electric machine controller arranged to: dither the frequency obtained from a table: and control pulsed operation of the electric machine by pulsing the electric machine on and off using one or more dithering frequencies.
However, Wang teaches wherein the electric machine controller arranged to: dither the frequency obtained from a table: and control pulsed operation of the electric machine by pulsing the electric machine on and off using one or more dithering frequencies (Wang [0006] A method of controlling a vehicle powertrain electric machine includes dithering by a controller about a base frequency a pulse width modulated (PWM) signal within a frequency range that is based on a rotational speed of the electric machine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the electric machine controller arranged to: dither the frequency obtained from a table: and control pulsed operation of the electric machine by pulsing the electric machine on and off using one or more dithering frequencies as taught by Wang, using the frequency of Ogawa, for the purpose to operate the machine to reduce audible 
vibrations of the powertrain of the vehicle.
	Regarding Claim 18, Ogawa teaches the method of claim 15, 
Ogawa does not expressly disclose further comprising dithering the frequency used for pulsing the electrical machine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement dithering the frequency used for pulsing the electrical machine as taught by Wang, using the frequency of Ogawa, for the purpose to operate the machine to reduce audible vibrations of the powertrain of the vehicle.
Regarding Claim 26, Ogawa teaches the apparatus of claim 23, 
Ogawa does not expressly disclose wherein the pulse controller is further configured to dither the frequency used for pulsing the electrical machine.
However, Wang teaches wherein the pulse controller is further configured to dither the frequency used for pulsing the electrical machine frequencies (Wang [0006] A method of controlling a vehicle powertrain electric machine includes dithering by a controller about a base frequency a pulse width modulated (PWM) signal within a frequency range that is based on a rotational speed of the electric machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the pulse controller is further configured to dither the frequency used for pulsing the electrical machine as taught by Wang, using the frequency of Ogawa, for the purpose to operate the machine to reduce audible 
vibrations of the powertrain of the vehicle.


Allowable Subject Matter
Claims 8-10, 12-13, 16-17, 19, and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
By amending to add claim 12 into claim 1 will cause a statutory double patenting rejection with Claim 1 of US Patent U.S. Patent No. 11133767.
By amending to add claim 16 into claim 15 will cause a statutory double patenting rejection with Claim 15 of US Patent U.S. Patent No. 11133767.
By amending to add claim 24 into claim 23 will cause a statutory double patenting rejection with Claim 23 of US Patent U.S. Patent No. 11133767.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CORTEZ M COOK/            Examiner, Art Unit 2846